UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2214



In re: JAMES T. SMITH,

                    Petitioner.



             On Petitions for Writ of Mandamus. (5:17-cv-00051-FPS-JES)


Submitted: February 15, 2018                                 Decided: February 16, 2018


Before WILKINSON, FLOYD, and THACKER, Circuit Judges.


Petitions denied by unpublished per curiam opinion.


James T. Smith, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James T. Smith petitions for a writ of mandamus, alleging that the district court has

unduly delayed in ruling on his 28 U.S.C. § 2241 (2012) petition. He seeks an order from

this court directing the district court to act. We conclude that the present record does not

reveal undue delay in the district court. Accordingly, we deny Smith’s petition and

supplemental petition for mandamus relief. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                                     PETITIONS DENIED




                                             2